Exhibit 10.22

On October 9, 2006, RightNow Technologies, Inc. (the “Company”) appointed Jay
Rising as President of Field Operations pursuant to the terms of an offer letter
which is substantially the same as the Company’s form of executive officer offer
letter that was filed as Exhibit 10.9 to the Company’s registration statement on
Form S-1 (File No. 333-115331) initially filed with the Securities and Exchange
Commission on May 10, 2004, as amended, and which form (but not the schedule
attached thereto) is incorporated herein by reference.  Set forth below are the
material terms of the offer letter with Mr. Rising that are different from the
Company’s form of executive officer offer letter.

Name

 

Letter
Date

 

Salary

 

Number
of Option
Shares

 

Vesting Acceleration

 

Bonus

 

Other Key Terms

 

 

 

 

 

 

 

 

 

 

 

 

 

Jay Rising

 

9/27/06

 

$275,000

 

150,000

 

Acceleration of 100% of Mr. Rising’s then-unvested options in the event of a
change of control and termination of Mr. Rising’s employment within 12 months
following the change of control.

 

Acceleration of 12.5% of Mr. Rising’s then-unvested options in the event of
termination of Mr. Rising’s employment other than for cause.

 

Offer letter states Mr. Rising is entitled to an on-target bonus potential of
$200,000 per annum.

 

If Mr. Rising’s employment is terminated for a reason other than cause, he will
be paid salary continuation for 6 months (based on his salary and bonus) and
vesting will accelerate on 12.5% of his then-unvested options.

 

If Mr. Rising’s employment is terminated within 12 months following a change in
control, he will be paid salary continuation for 6 months (based on his salary
and bonus) and vesting will accelerate on 100% of his then-unvested options.

 

Mr. Rising will be entitled to receive up to $30,000 in normal, reasonable
relocation expense reimbursement if he relocates to Bozeman, Montana, which he
must reimburse the Company if he voluntarily terminates his employment with the
Company within six months of his date of hire. Mr. Rising will be entitled to
receive the same amount in relocation expense reimbursement for moving out of
Bozeman, Montana if his employment is terminated within the first three years
for any reason other than cause.

 


--------------------------------------------------------------------------------